 

 

 

 

 

 

 

 

Case 3:19-cr-00058-S Document 6 Filed 01/28/19 Page 1 ofq§ F‘-§ ~BLB“COURT
w RTH'; imsch sr TEXAS f '
Fiz;:sr) ,
gas f _ f ~
IN THE UNITED sTATEs DISTRICT ColURT "‘ “l d 8 20'9
FOR THE NORTHERN DISTRICT OF T]§XAS_" - 7 _
DALLAS DIvIsloN , <§§§UR»» U.S.D§srmc'rc sg.,)
ft `~§
UNITED STATES OF AMERICA may U)<]
V- NO. 3:19-MJ-19-BN

SAMANTHA SHAYE SWINDELL

MOTION FOR DETENTION
The United States moves for detention of defendant, Samantha Shaye Swindell,
pursuant to Crim. Rule 32.l(a)(6) and 18 U.S.C. §3143(a).
l. Eligibility of Case. This case is eligible for a detention order because the case
involves (check all that apply):
__ Crime of violence (18 U.S.C. §3156);
_ Maximum sentence life imprisonment or death
___ lO + year drug offense
___ Felony, With tvvo prior convictions in above categories
X_ Serious risk defendant Will flee
_ Serious risk obstruction of justice
__ Felony involving a minor victim
_ Felony involving a firearm, destructive device, or any other
dangerous Weapon
_ Felony involving a failure to register (18 U.S.C. § 2250)
___ Petition for Supervised Release Revocation Was filed

Motion for Detention - Page 1

Case 3:19-cr-00058-S Document 6 Filed 01/28/19 Page 2 of 3 Page|D 16

2. Reason for Detention. The Court should detain defendant because there are no
conditions of release Which Will reasonably assure (check one or both):
_x Defendant’s appearance as required
X_ Safety of any other person and the community
3. Rebuttable Presumption. The United States Will/Will not invoke the rebuttable
presumption against defendant because (check one or both):
___ Probable cause to believe defendant committed lO+ year drug
offense or firearms offense, 18 U.S.C.§924(c)
_ Probable cause to believe defendant committed a federal crime of
terrorism, 18 U.S.C. §2332b(g)(5)
__ Probable cause to believe defendant committed an offense involving
a minor, 18 U.S.C. §§12()1, 2251
___ Previous conviction for “eligible” offense committed While on
pretrial bond
_ Probable cause to believe Defendant violated terms of supervised
release, FRCP 32. l(a)(6).
4. Time For Detention Hearing. The United States requests the Court conduct the
detention hearing,
_____ At first appearance

X After continuance of 3 days (not more than 3).

Motion for Detention - Page 2

Case 3:19-cr-00058-S Document 6 Filed 01/28/19 Page 3 of 3 Page|D 17

DATED this 28th day of January , 2019.
Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

/s/R an R. Ra bouch

RYAN R. RAYBOULD

Assistant United States Attorney
Kansas Bar No. 25429

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8713
Facsimile: 214-659-8812
rvan.ravbould?.@usdoi .gov

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Was served on counsel for the defendant in
accordance With the Federal Rules of Criminal Procedure on this _M_ day of M
2019.

Ryan R. Raybould
RYAN R. RAYBOULD

Assistant United States Attorney

Motion for Detention - Page 3

